Citation Nr: 1410897	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral artery disease, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records from June 2011 to July 2013.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim of entitlement to service connection for peripheral artery disease.  The Veteran contends that his peripheral artery disease has developed due to his service-connected diabetes mellitus.  A May 2011 VA examiner noted the onset of the Veteran's peripheral artery disease in 2005.  The Veteran reported claudication symptoms in the left calf and thigh that worsened with walking.  A physical examination in May 2011 revealed absent doralis pedis and posterior tibial pulses in the left lower extremity.  A December 2010 VA examination report documented the Veteran's report of pain in his left lower extremity and pain with ambulation.  The examiner also noted decreased mobility, lack of stamina, weakness and fatigue.  The examiner diagnosed the Veteran with peripheral artery disease.  

The December 2010 VA opinion of record is inadequate.  The examiner relied on Framingham Heart Study findings which concluded that patients with diabetes mellitus had more advanced arterial disease than nondiabetic patients. The study also reported the odds ratio for developing intermittent claudication due to other risk factors such as smoking.  The examiner concluded that the Veteran's peripheral artery disease was less likely than not "permanently aggravated" by his diabetes.  The examiner noted that the Veteran had a sixteen-year history of diabetes that was excellently controlled for the most part.  The examiner also noted the Veteran's longstanding history of hypertension, hyperlipidemia and cigarette smoking.  The examiner concluded that the Veteran's smoking "very easily escalated" his peripheral artery disease and contributed to his worsening symptoms.  The examiner further stated, "I can state equivocally that he would not have developed [peripheral artery disease] from just the diabetes alone."  

The examiner's opinion is inadequate in that it does not discuss whether, or to what extent, the Veteran's diabetes mellitus contributed to his peripheral artery disease, even if not the only cause.  Though he used the term "aggravated," the examiner's rationale only addressed whether the Veteran's peripheral artery disease was caused by the diabetes.  He did not discuss whether the Veteran's diabetes mellitus made his peripheral artery disease worse.  Therefore, on remand, he must provide an opinion that addresses both whether the Veteran's diabetes mellitus contributed to his peripheral artery disease and whether the Veteran's peripheral artery disease was aggravated, or made worse, because of his diabetes mellitus.  

In order to ensure a full and fair adjudication of the Veteran's claim, the RO should obtain updated records from the Braxton County CBOC since July 2013 as well as any other treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include Braxton County CBOC, since July 2013.  

2.  Ask the Veteran to identify any treatment records associated with his peripheral artery disease and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new examination for his peripheral artery disease with an appropriate physician.  The examiner must interview the Veteran as to the history of his peripheral artery disease.  The claims file must be provided to the examiner, to include a copy of this Remand, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements by the Veteran.  

The examiner must opine as to whether the Veteran's current peripheral artery disease is at least as likely as not (a 50 percent or great probability) caused by the Veteran's service-connected diabetes mellitus.  In doing so, the examiner should discuss whether it is at least as likely as not that the Veteran's diabetes mellitus contributed to his peripheral artery disease.  

The examiner should opine as to whether the Veteran's peripheral artery disease was at least as likely as not (a 50 percent or greater probability), caused or permanently worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus.  

In answering these questions, the examiner must address the findings of the studies cited in the December 2010 examination.  The examiner must also provide a complete rationale for any conclusions reached.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

